Tbe following opinion was filed January 16, 1917:
Pee CueiaM. There was a motion submitted on behalf of respondents for a rehearing and to amend the judgment and mandate, and also a motion submitted on behalf of appellants for a rehearing, though no brief on such motion was served. Tbe briefs do not seem to present any question not fully considered before and covered in tbe opinion on file. It is considered tbat tbe result there indicated should be adhered to and tbe motions denied. Such result, it is thought, is plainly to the effect, as was intended, that the judgment below as to personal liability of the Boruns as to the $6,000, as well as the $25,000, is reversed. There should be no misunderstanding about that; the words, “the judgment as to personal liability of David and Samuel Borun is reversed,” in connection with the logic of the opinion to the effect that there is no sound basis in the facts and law applicable thereto for any such, liability, cannot be well made plainer. In order to facilitate the final closing of controversy between the parties both motions are denied. No costs will be allowed on either, but respondents will pay the clerk’s fees.